         Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

VICTORIA M. THOMAS                                                                PLAINTIFF

V.                            NO. 4:19CV00713 BSM-PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                DEFENDANT

                          RECOMMENDED DISPOSITION

       This Recommended Disposition (Recommendation) has been sent to United

States District Judge Brian S. Miller. Either party may file written objections to this

Recommendation. If objections are filed, they should be specific and should include

the factual or legal basis for the objection.

       To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Miller can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may also waive the right to appeal questions of fact.

I. Introduction:

       Plaintiff, Victoria M. Thomas, applied for disability benefits on December 3,

2016, alleging disability beginning on August 11, 2015. (Tr. at 41). The application



1
  On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 2 of 8




was denied initially and upon reconsideration Id. After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied Ms. Thomas’s claim. (Tr. at 250). The

Appeals Council denied her request for review. (Tr. at 1). The ALJ’s decision now

stands as the final decision of the Commissioner, and Ms. Thomas has requested

judicial review. For the reasons stated below, the Court should affirm the decision

of the Commissioner.

II. The Commissioner=s Decision:

      The ALJ found that Ms. Thomas had not engaged in substantial gainful

activity from the alleged onset date of August 11, 2015 through the date-last-insured

of December 31, 2018. (Tr. at 43). At Step Two of the sequential five-step analysis,

the ALJ found that Ms. Thomas had the following severe impairments: affective

disorder, anxiety, personality disorder, headaches, and seizure disorder. Id.

      After finding that Ms. Thomas’s impairments did not meet or equal a listed

impairment (Tr. at 43-44), the ALJ determined that Ms. Thomas had the residual

functional capacity (“RFC”) to perform work at the light exertional level, with

limitations. (Tr. at 45). She cannot climb ropes, ladders, or scaffolds. Id. She must

avoid hazards including unprotected heights and moving machinery. Id. She can

perform work limited to simple, routine, and repetitive tasks with only occasional

contact with supervisors, coworkers, and the public. Id. She can respond to

supervision that is simple, direct, and concrete. Id.
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 3 of 8




       The ALJ next found that Ms. Thomas was unable to perform any of her past

relevant work. (Tr. at 49). The ALJ relied on the testimony of a Vocational Expert

("VE") to find that, considering Ms. Thomas' age, education, work experience, and

RFC, jobs existed in significant numbers in the national economy that she could

perform. (Tr. at 49-50). Therefore, the ALJ found that Ms. Thomas was not disabled.

Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).


                                         3
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 4 of 8




      The United States Supreme Court recently held that “whatever the meaning

of ‘substantial’ is in other contexts, the threshold for such evidentiary sufficiency [in

Social Security Disability cases] is not high. Substantial evidence…is more than a

mere scintilla. It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.   Ms. Thomas=s Arguments on Appeal

      Ms. Thomas contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that: (1) the ALJ did not properly develop the

record; (2) the ALJ did not fully consider Ms. Thomas’s subjective complaints; and

(3) the RFC did not fully incorporate her limitations. After reviewing the record as

a whole, the Court concludes that the ALJ did not err in denying benefits.

      Ms. Thomas treated her headaches and seizures with Topamax, which she said

                                           4
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 5 of 8




was helpful. (Tr. at 460-464). Impairments that are controllable or amenable to

treatment do not support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d

847, 852 (8th Cir. 2000). In May 2018, she said she was doing well with no seizures.

(Tr. at 473).

      Ms. Thomas saw Dr. John Westwood, M.D., throughout the relevant time-

period, and she generally had normal thought-process and she was cooperative and

pleasant. (Tr. at 364, 401, 513). She said Lithium had helped her moods, and she

said in October 2017 that she was not as depressed or anxious. (Tr. at 363, 515). She

told her therapist that she liked getting outside and doing yard work and was excited

to see her granddaughter. (Tr. at 442, 553). She could do things like do laundry, fix

simple meals, shop in stores, and watch TV. (Tr. at 273-280). Such daily activities

undermine her claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir.

1995). Ms. Thomas’ ability to perform daily activities remained in spite of her

habitual non-compliance with treatment. She admitted she dropped out of treatment

for depression, and in June 2018, she told her therapist that she was not taking her

medications as prescribed. (Tr. at 423, 566). A claimant’s non-compliance with

treatment is a legitimate consideration in evaluating the validity of her alleged

disability. See Holley v. Massanari, 253 F.3d 1088, 1092 (8th Cir. 2001).

      Dr. Westwood filled out two medical sources statements, which were simply

                                          5
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 6 of 8




short checkbox forms with no elaboration or citation to record evidence. (Tr. at 384-

385, 455-459). He said Ms. Thomas had no useful ability in a variety of mental

functional areas. Id. This was contradicted by her generally normal mental status

examinations, her improvement with treatment, and her daily activities. She was also

treated conservatively and did not require inpatient hospitalization. Dr. Westwood’s

statements were also in conflict with the examining psychologist, who found

minimal mental limitations. The psychologist noted that Ms. Thomas had normal,

stable mood, linear and relevant thought-process, and no significant memory

impairment. (Tr. at 388-395). He diagnosed anxiety and depression but did not think

those impairments would significantly limit work function. Id. This opinion was

consistent with the evidence, including the two state-agency reviewing expert

opinions limiting Ms. Thomas to simple work. (Tr. at 120-139).

      While an ALJ has a duty to fairly develop the record, it is not never-ending.

McCoy v. Astrue, 648 F.3d 605, 612 (8th Cir. 2011). No further consultative

examination was required because the examiner’s opinion was consistent with the

treatment record, and with the reviewing expert opinions. The record was fully

developed.

      Ms. Thomas’s assertion that the ALJ failed to fully consider her subjective

complaints is not persuasive. When evaluating a claimant's subjective complaints of

                                         6
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 7 of 8




pain, the ALJ must consider objective medical evidence, the claimant's work history,

and other evidence relating to (1) the claimant's daily activities; (2) the duration,

frequency, and intensity of the pain; (3) precipitating and aggravating factors; (4)

the dosage, effectiveness, and side effects of medication; and (5) the claimant's

functional restrictions. See Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir.

2019). An ALJ need not explicitly discuss each factor, and he may decline to credit

a claimant's subjective complaints if the evidence as a whole is inconsistent with the

claimant's testimony. Id. The ALJ mentioned Ms. Thomas’s daily activities, her

positive response to medication, her gaps in treatment, and her noncompliance. (Tr.

at 41-50). He also carefully analyzed the medical opinions. He did not err in his

evaluation of subjective complaints.

      Finally, Ms. Thomas argues that the RFC did not fully incorporate her

limitations. A claimant’s RFC represents the most she can do despite the combined

effects of all of her credible limitations and must be based on all credible evidence.

McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). The RFC for light work

reflected seizure precautions and Ms. Thomas did not present evidence to contradict

the RFC limitation to simple work. She had some mental impairments, but she did

not show that all work was precluded by them.




                                          7
        Case 4:19-cv-00713-BSM Document 13 Filed 10/21/20 Page 8 of 8




IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Ms.

Thomas was not disabled. The ALJ based his decision on a fully developed record,

he properly assessed Ms. Thomas’ subjective complaints, and the RFC fully

incorporated her limitations. The case should be dismissed, with prejudice.

      IT IS SO ORDERED this 21st day of October, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         8
